DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on September 5, 2019. 
Claims 1-20 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 5, 2019 and September 20, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Drawings
The drawings are objected to because in FIG. 37, the label for figure number 150, “FLIGHT VEHICLE”, must be oriented upright and the same as other labels in the figure, as per MPEP 37 C.F.R. 1.84 (p)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: DEVICE, METHOD, AND MEDIUM FOR VEHICLE POSITION AND COMMUNICATION RATE.

Claim Objections
Claims 8 and 17 are objected to based on improper order of claims. Per MPEP 608.01(g), “The least restrictive claim should be presented as claim number 1, and all dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable, 37 C.F.R. 1.75 (i)”. Appropriate correction is required. 
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n).  Accordingly, the claim 10 has not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage unit” in claims 1, 6-7, 11, 15-16, and 18; “extraction unit” in claims 1-3 and 6-7; “output unit” in claims 1-2 and 8; and “selection unit” in claims 2-3 and 8. 
Claims 1, 6-7, 11, 15-16, and 18 recites “storage unit”, which is a generic placeholder, “configured to store a piece or pieces of first position information” is the functional language, and no structural modifier is stated in the claims. Claims 1-3 and 6-7 recites “extraction unit”, which is a generic placeholder, “configured to extract a piece or pieces of first position information” is the functional 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1-20 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed September 5, 2019. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated the generic placeholder terms “storage unit”, “extraction unit”, “output unit”, and “selection unit” and this statement indicates that the invention is different from what is defined in the claim(s) because the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim 10 recites the limitation “a time point” in line 3. It is unclear if this is the same time point as recited in preceding claims. Therefore the claim is indefinite. For purposes of examination, the Examiner interprets the limitation as the same time point at which the flight vehicle passes a position of the predetermined base station. 
Claim 11 recites the limitation "a piece or pieces of second position information” and a “second communication rate" in lines 4-6.  It is unclear if this is the same second position information and communication rate as recited in preceding claims. Therefore the claim is indefinite. For purposes of examination, the Examiner interprets the limitation as a new piece of second position information and a new second communication rate. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1-8 and 10:
Claims 1-8 and 10 are directed to a device configured to communicate with a flight vehicle which are/is one of the statutory categories of invention. (Step 1: YES)

With respect to claim 1, other than reciting a “storage unit”, “extraction unit”, and “output unit”, nothing in these limitations precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claim recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 1 recites “store piece or pieces of first position information” and “output the piece of pieces of first position information”, which is a generic part being applied to the recited abstract limitations. The “store piece or pieces of first position information” and “output the piece of pieces of first position information” of claim 1 is insignificant extra-solution activity as it is merely data storing and data outputting. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 1 is directed 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0024] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims further define the abstract idea that is present in their respective independent claim 1 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, independent claim 1 and dependent claims 2-8 and 10 are not patent-eligible.
Examiner suggests amending the independent claims to include controlling the flight vehicle based on the received information. 

Regarding claims 11-20:
Claims 11-17 are directed to a method for a device configured to communicate with a flight vehicle and claims 18-20 are directed to a recording medium which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified claim 11 as the claim that represents the claimed invention for analysis. Claim 18 is similar to independent claim 11. Claims 11 and 18 recites the limitations of “extracting… a piece of pieces of first position information”. These steps fall into the mental processes grouping of abstract ideas as “extracting… a piece of pieces of second position information” which could be done mentally for example using a pen and paper to choose a piece of position information from a map or a list. These limitations is a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. 
With respect to claims 11 and 18, other than reciting a “storage unit” and “processor”, nothing in these limitations precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claims 11 and 18 recites “outputting the extracted piece of pieces of second position information”, which is a generic part being applied to the recited abstract limitations. The “outputting the extracted piece of pieces of second position information” of claims 11 and 18 are insignificant extra-solution activity as it is merely data outputting. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0024] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 11 and 18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims further define the abstract idea that is present in their respective independent claims 11 and 18 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, independent claims 11 and 18 and dependent claims 12-17 and 19-20 are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20170025021 A1) in further view of Siegel et al. (US 20150370251 A1).
Regarding claims 1-20: 
With respect to claim 1
a storage unit configured to store a piece or pieces of first position information and a first communication rate or first communication rates at which communication can be performed at a position or positions indicated by the piece or pieces of first position information in association with each other; (“a storage unit that stores radio wave environment information of the wireless communication network according to a spatial position” [0008], “The path determination unit may update the radio wave environment information based on position information and signal quality information of the wireless communication network received from the flying drone.” [0011])
an extraction unit, when a piece of information corresponding to a predetermined second communication rate at which the flight vehicle transmits data is input, configured to extract a piece or pieces of first position information corresponding to a first communication rate or first communication rates that is/are equal to or higher than the second communication rate from the storage unit; (“The path determination unit may determine the flight path and the flight altitude so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided based on the radio wave environment information” [0010], “the radio wave environment information may include, for example, a variety of parameters indicating quality of a signal transmitted from the base stations 400-1, 400-2, and 400-N of the wireless communication network 400, such as a received signal intensity indicator (RSSI), a signal to noise ratio (SNR), and a signal to interference plus ratio (SINR). Meanwhile, the radio wave environment information of the wireless communication network 400 according to the spatial position according to an exemplary embodiment of the present disclosure may be implemented, for example, as a radio map.” [0052-0053]) 
However, Song does not teach but Siegel teaches an output unit configured to output the piece or pieces of first position information extracted by the extraction unit to the flight vehicle or an instrument configured to notify the flight vehicle of the input piece or pieces of first position information; (“The computing system 103 may include a processor 210, memory 212, input and output device 225, and a transceiver 230... Input-output devices 225 may be operatively connected to one or more transceivers 230.” [0033], “Transceiver 230 may also include a location determination technology that enables the determination of a current geographic position” [0038], “The display and related input/output devices 225 such as keyboards, audio input mechanisms and the like may be directly associated with computing system 103 or separate, but in communication with such a device. The drone user is able to signal to the drone to continue flying forward to send back traffic information, for example, a video stream of the traffic situation from the drone's point of view.” [0051]) Siegel teaches the system consisting of an output device that is capable of signaling the drone’s position to the user.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Song’s drone control apparatus and Siegel’s drone output system so that “drone routing systems may be configured to safely and efficiently route drones” See Siegel [0002].

With respect to claims 11 and 18, Song teaches: 
when a piece of information corresponding to a predetermined first communication rate at which the flight vehicle transmits data is input, extracting, from a storage unit that stores a piece or pieces of second position information and a second communication rate or second communication rates at which communication can be performed at a position or positions indicated by the piece or pieces of second position information in association with each other, a piece or pieces of second position information corresponding to a second communication rate or second communication rates that is/are equal to or higher than the first communication rate; (“The path determination unit may determine the flight path and the flight 
However, Song does not teach but Siegel teaches outputting the extracted piece or pieces of second position information to the flight vehicle or an instrument configured to notify the flight vehicle of the input piece or pieces of second position information; (“The computing system 103 may include a processor 210, memory 212, input and output device 225, and a transceiver 230... Input-output devices 225 may be operatively connected to one or more transceivers 230.” [0033], “Transceiver 230 may also include a location determination technology that enables the determination of a current geographic position such as an asset location” [0038], “The display and related input/output devices 225 such as keyboards, audio input mechanisms and the like may be directly associated with computing system 103 or separate, but in communication with such a device. The drone user is able to signal to the drone to continue flying forward to send back traffic information, for example, a video stream of the traffic situation from the drone's point of view.” [0051]). Siegel teaches the system consisting of an output device that is capable of signaling the drone’s position to the user.


With respect to claim 2, Song in combination with Siegel, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Song and Siegel teaches a drone control apparatus and drone routing system of claim 1. Song further teaches: 
a selection unit, when a piece of third position information indicating a present location of the flight vehicle and a piece of fourth position information indicating a destination of the flight vehicle are input, configured to select a piece of first position information of a position on a shortest path among a path or paths from the present location to the destination each of which passes one of position or positions indicated by the piece or pieces of first position information extracted by the extraction unit, using a shortest path search method; (“the flying drone 100 may measure quality of a signal received from the base station 400-1, 400-2, or 400-N of the wireless communication network 400 to which the flying drone 100 connects, and a current position, and transmit information on the measured current position and the measured signal quality to the drone control apparatus 210 via the base station 400-1, 400-2, or 400-N to which the flying drone 100 connects.” [0065], “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination on a shortest path in an area other than the area in which the flight of the drone 100 is restricted or prohibited, a radio wave shaded area, or an area in which interference or noise is severe.” [0059], “The path determination unit may determine the flight path and the flight altitude so 
wherein the output unit outputs the piece of first position information selected by the selection unit; (“determining a flight path and a flight altitude of the drone based on the information on a departure and a destination, prestored radio wave environment information of a wireless communication network according to a spatial position, and prestored flight restriction information; and transmitting the flight path and the flight altitude to at least one of the drone and the drone operation system” [0024]) 

With respect to claims 12 and 19, Song in combination with Siegel, as shown in the rejection above, discloses the limitations of claims 11 and 18. 
The combination of Song and Siegel teaches a drone control apparatus and drone routing system of claims 11 and 18. Song further teaches: 
when a piece of third position information indicating a present location of the flight vehicle and a piece of fourth position information indicating a destination of the flight vehicle are input, selecting a piece of second position information of a position on a shortest path among a path or paths from the present location to the destination each of which passes one of a position or positions indicated by the extracted piece or pieces of second position information, using a shortest path search method; (“the flying drone 100 may measure quality of a signal received from the base station 400-1, 400-2, or 400-N of the wireless communication network 400 to which the flying drone 100 connects, and a current position, and transmit information on the measured current position and the measured signal quality to the drone control apparatus 210 via the base station 400-1, 400-2, or 400-N to which the flying drone 100 
outputting the selected piece of second position information; (“determining a flight path and a flight altitude of the drone based on the information on a departure and a destination, prestored radio wave environment information of a wireless communication network according to a spatial position, and prestored flight restriction information; and transmitting the flight path and the flight altitude to at least one of the drone and the drone operation system” [0024]) 

With respect to claim 3
The combination of Song and Siegel teaches a drone control apparatus and drone routing system of claim 2. Song further teaches the selection unit selects, out of the piece or pieces of first position information extracted by the extraction unit, a predetermined piece or pieces of first position information corresponding to a corner or corners of an area in which communication can be performed at a communication rate equal to or higher than the second communication rate and selects a piece or pieces of first position information of a position or positions on a shortest path connecting positions within the area among a path or paths from the present location to the destination each of which passes a position or positions among a position or positions indicated by the selected piece or pieces of first position information, using a shortest path search method; (“the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided based on the radio wave environment information of the wireless communication network 400 stored in the storage unit 213, and avoids the flight restricted area in which the flight of the drone 100 is restricted or prohibited based on the flight restriction information.” [0058])
However, while Song teaches the comparing of communication rates in a position to a preset value, Song does not teach determining the shortest path. Siegel teaches (“The route decider program 215a may calculate a time estimate for the whole route or parts of the route, for example based on time estimates to traverse each segments, and time estimate to complete the transition at each node… The routing approaches discussed herein may be used to determine the quickest route through a set of flight segments and nodes.” [0055]) in which the shortest path is calculated using time in between individual flight segment nodes. 


With respect to claims 4 and 14, Song in combination with Siegel, as shown in the rejection above, discloses the limitations of claims 2 and 12. 
The combination of Song and Siegel teaches a drone control apparatus and drone routing system of claims 2 and 12. However Song does not teach but Siegel teaches wherein the shortest path search method is a Dijkstra method; (“existing VRP solutions may be useful in determining drone routes ahead of time, given the placement of vertices 531-538 and relevant costs. Costs C may be as simple as the distance between vertices or the time required to travel between two vertices. Is these applications, established routing algorithms such as Dijkstra's algorithm… may be useful” [0093]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Song’s drone control apparatus and Siegel’s route navigation so that “drone routing systems may be configured to safely and efficiently route drones” See Siegel [0002] and “established routing algorithms such as Dijkstra's algorithm… may be useful” See Siegel [0093].

With respect to claims 8 and 17, Song in combination with Siegel, as shown in the rejection above, discloses the limitations of claims 2 and 12. 
The combination of Song and Siegel teaches a drone control apparatus and drone routing system of claims 2 and 12. Song further teaches wherein the selection unit performs first discrimination of whether or not a predetermined base station exists on the shortest path and, when a result of the first discrimination is positive, calculates a time point at which the flight vehicle passes a position of the predetermined base station and outputs a piece of time point information indicating the calculated time point to the output unit; (“Specifically, the flying drone 100 may measure quality of a signal received from the base station 400-1, 400-2, or 400-N of the wireless communication network 400 to which the flying drone 100 connects, and a current position, and transmit information on the measured current position and the measured signal quality to the drone control apparatus 210 via the base station 400-1, 400-2, or 400-N to which the flying drone 100 connects.” [0065])
However, while Song teaches the drone communicating with a base station, Song does not teach the base station being on the path and calculating a time point to pass the base station. Siegel teaches (“These satellite-positioning systems may be coupled with a map-based navigation system that may provide estimates for time of arrival the closest nodes within a geographical distance threshold to the drone.” [0040], “At block 710, the drone delivery system 100 determines flying options for a drone 105 as discussed above including such things as pickup nodes, segments, pickup queue time and delivery time based on predicted vehicle nodes and segment by way, for example, of route decision program 215a.” [0119]) where the drone system calculates the time to reach a nodal destination that is on its path. 
Song further teaches the output unit notifies the connected predetermined base station of the piece of time point information input from the selection means; (transmit information on the measured current position and the measured signal quality to the drone control apparatus 210 via the base station 400-1, 400-2, or 400-N to which the flying drone 100 connects.” [0065]). However, while Song teaches the drone communicating with a base station, Song does not teach notifying the station of the calculated time of passing. Siegel teaches (“The drone then sends and receives the projected rendezvous location at the time the drone will rendezvous.” [0113]).


With respect to claim 5, Song in combination with Siegel, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Song and Siegel teaches a drone control apparatus and drone routing system of claim 1. Song further teaches wherein the device is a device connected to a core network of a mobile communication system or a mobile edge computing (MEC) server included in a base station; (“Specifically, the flying drone 100 may measure quality of a signal received from the base station 400-1, 400-2, or 400-N of the wireless communication network 400 to which the flying drone 100 connects, and a current position, and transmit information on the measured current position and the measured signal quality to the drone control apparatus 210 via the base station 400-1, 400-2, or 400-N to which the flying drone 100 connects.” [0065]) 

With respect to claim 6, Song in combination with Siegel, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Song and Siegel teaches a drone control apparatus and drone routing system of claim 1. Song further teaches: 
the storage unit stores the piece or pieces of first position information and a piece or pieces of flight information that indicates or indicate whether or not a flight vehicle is allowed to fly over a position or positions indicated by the piece or pieces of first position information in association with each other; (“The storage unit 213 stores radio wave environment information of the wireless communication network 400 and flight restriction information according to a spatial position” [0052], “flight restriction information may include information on at least one of a flight restricted area in which flight of the drone is restricted or prohibited and a function restricted area in which it is necessary to restrict functions of the drone.” [0054]). 
the extraction unit extracts, out of the extracted piece or pieces of first position information, a piece or pieces of first position information with which a piece or pieces of flight information indicating that a flight vehicle is allowed to fly over the position or positions indicated by the piece or pieces of first position information is/are associated in the storage unit; (“Referring to FIG. 5, the drone control apparatus 210 receives position information and signal quality information of the wireless communication network 400 from the flying drone 100 (510). Then, the drone control apparatus 210 updates the radio wave environment information of the wireless communication network 400 according to the prestored spatial position using the received position information and the received signal quality information of the wireless communication network 400 (520).” [0085-0086]). Because the drone has the information on where communication is possible according to its position, it has the information indicating that a flight vehicle is allowed to fly over a position in relation to its signal.

With respect to claims 7 and 16, Song in combination with Siegel, as shown in the rejection above, discloses the limitations of claims 1 and 11.
The combination of Song and Siegel teaches a drone control apparatus and drone routing system of claims 1 and 11. Song further teaches wherein when a piece of fifth position information and a fifth communication rate measured at a position indicated by the piece of fifth position information are input from the flight vehicle, the extraction unit updates the first communication rate in the storage unit corresponding to the input piece of fifth position information with the input fifth communication rate; (“according to an exemplary embodiment of the present disclosure, the path determination unit 215 may update the radio wave environment information of the wireless communication network 400 stored in the storage unit 213 based on the position information received from the flying drone 100 and the signal quality information of the wireless communication network 400.” [0064], “Based on the position information received from the flying drone 100 via the communication unit 211 and the signal quality information of the wireless communication network 400, the path determination unit 215 may update radio wave environment information for an area corresponding to the received position information in the radio wave environment information of the wireless communication network 400 stored in the storage unit 213.” [0066])

With respect to claim 9, Song in combination with Siegel, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Song and Siegel teaches a drone control apparatus and drone routing system of claim 1. Song further teaches the flight vehicle configured to fly to a position or positions indicated by the input piece or pieces of first position information; (“The drone control apparatus may further include: a control unit that generates control information for the flying drone based on the position information received from the flying drone and the flight restriction information, and transmits the generated control information to at least one of the flying drone and the drone operation system via the communication unit.” [0012], “when the drone 100 autonomously flies, the drone 100 may receive the flight path and the flight altitude from the control system 200 and fly according to the received flight path and the received flight altitude.” [0042])

With respect to claim 10, Song in combination with Siegel, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Song and Siegel teaches a drone control apparatus and drone routing system of claim 1. Song further teaches: 
a base station connected to the device; (“The wireless communication network 400 may relay communication between the drone 100, the control system 200, and the drone operation system 300. Specifically, the drone 100 may connect to one of base stations 400-1, 400-2, and 400-N of the wireless communication network 400 to communicate with the control system 200 and the drone operation system 300.” [0045]) 
wherein the base station emits radio waves toward the sky above when it reaches a time point indicated by the piece of time point information; (“the radio wave environment information may include, for example, a variety of parameters indicating quality of a signal transmitted from the base stations 400-1, 400-2, and 400-N of the wireless communication network 400, such as a received signal intensity indicator (RSSI), a signal to noise ratio (SNR), and a signal to interference plus ratio (SINR).” [0042]) 
However, Song does not teach the communication between a drone and a base station at a certain time point. Siegel teaches (“System 100 (e.g., drone 105, vehicle 110, and tower 115) may include one or more transceivers 230, for example, as part of computing system 103. Transceiver 230 may communicatively connect the devices of system 100, for example, using any type of wireless connection… Transceiver 230 may include any technology that is used to exchange data wirelessly using radio waves over a radio range or network that enables communication.” [0037], “The route decider program 215a may calculate a time estimate for the whole route or parts of the route, for example based on time estimates to traverse each segments, and time estimate to complete the transition at 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Song’s drone control apparatus and Siegel’s route navigation and time information so that “drone routing systems may be configured to safely and efficiently route drones” See Siegel [0002] and “it is desirable to be able to estimate the amount of time that a drone will take to pick-up and rendezvous” See Siegel [0077]. 

With respect to claims 13 and 20, Song in combination with Siegel, as shown in the rejection above, discloses the limitations of claims 11 and 18. 
The combination of Song and Siegel teaches a drone control apparatus and drone routing system of claims 11 and 18. Song further teaches selecting, out of the extracted piece or pieces of second position information, a predetermined piece or pieces of second position information corresponding to a corner or corners of an area in which communication can be performed at a communication rate equal to or higher than the first communication rate and selecting a piece or pieces of second position information of a position or positions on a shortest path connecting positions within the area among a path or paths from the present location to the destination each of which passes a position(s)position or positions among a position or positions indicated by the selected piece or pieces of second position information, using a shortest path search method; (“the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided based on the radio wave environment information of the wireless 
However, while Song teaches the comparing of communication rates in a position to a preset value, Song does not teach determining the shortest path. Siegel teaches (“The route decider program 215a may calculate a time estimate for the whole route or parts of the route, for example based on time estimates to traverse each segments, and time estimate to complete the transition at each node… The routing approaches discussed herein may be used to determine the quickest route through a set of flight segments and nodes.” [0055]) in which the shortest path is calculated using time in between individual flight segment nodes. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Song’s drone control apparatus and Siegel’s route navigation so that “drone routing systems may be configured to safely and efficiently route drones” See Siegel [0002] and “a variety of inputs may be useful in computing cost functions for routing” See Siegel [0106].

With respect to claim 15, Song in combination with Siegel, as shown in the rejection above, discloses the limitations of claim 11.
The combination of Song and Siegel teaches a drone control apparatus and drone routing system of claim 11. Song further teaches:
the storage unit is a storage unit to store the piece or pieces of second position information and a piece or pieces of flight information that indicates or indicate whether or not a flight vehicle is allowed to fly over a position or positions indicated by the piece or pieces of second position information in association with each other; (“The storage unit 213 stores radio wave environment information of the wireless communication network 400 and flight restriction 
a piece or pieces of second position information with which a piece or pieces of flight information indicating that a flight vehicle is allowed to fly over the position or positions indicated by the piece or pieces of second information is/are associated, is/are further extracted from an extracted piece or extracted pieces of second position information, in the storage unit; (“Referring to FIG. 5, the drone control apparatus 210 receives position information and signal quality information of the wireless communication network 400 from the flying drone 100 (510). Then, the drone control apparatus 210 updates the radio wave environment information of the wireless communication network 400 according to the prestored spatial position using the received position information and the received signal quality information of the wireless communication network 400 (520).” [0085-0086]). Because the drone has the information on where communication is possible according to its position, it has the information indicating that a flight vehicle is allowed to fly over a position in relation to its signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Kohn-Rich (US 20160210863 A1) is pertinent because it contains (“A shortest safe path through the grid graph may be calculated from a local start to a local goal defined as points on a nominal global path. Geometric smoothing may be performed on the basis line from the local start to the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662